Citation Nr: 1725857	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-25 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for diabetes. 

2. Entitlement to service connection for heart failure (to include use of pacemaker).

3. Entitlement to service connection for hypertension (claimed as high blood pressure). 

4.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD) (also claimed as severe obstructive ventilatory defect without post bronchodilator). 


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney



WITNESS AT HEARING ON APPEAL


Veteran
ATTORNEY FOR THE BOARD


L. Bush, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in September 2016.  The hearing transcript has been associated with the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he may be afforded every possible consideration.  

The Veteran maintains that his diabetes, heart failure, hypertension, and COPD should be service-connected as he believes they are all related to his active duty service.   The Veteran has proffered two theories of entitlement to service connection for these disabilities: 1) exposure to herbicides while in service and 2) exposure to other chemical agents including diesel fuel and motor oil while in service. 

The Veteran's claims file reflects diagnoses for all four disabilities.  See VA Treatment Records.  He avers that prior to service he had no problems with diabetes, his heart, hypertension, or COPD.  

While the Veteran served during the Vietnam Era, his service personnel records do not indicate that he served in the Republic of Vietnam; he served in the United States. Therefore, presumptive exposure to herbicides due to Vietnam service is inapplicable.  However, service connection on this basis may also be granted if exposure to herbicides through some other military experience can be demonstrated.  The Veteran submitted evidence that herbicides were used in the Pinal Mountains near Globe, Arizona as late as 1969.  See Veteran's October 2010 Correspondence. The Veteran was stationed in Ft. Huahuca, Arizona as early as January 1971.  See Veteran's Service Personnel Records. The Veteran testified that while stationed in Arizona, he went with a superior into mountain caves to collect rocks and stones.  He stated that post-service, as he began to get sick, he did research on the Internet and found that his illness might be related to these trips into the caves during service.  See Hearing Transcript. 

The Veteran also testified that his initial military operational specialty (MOS) was that of a truck driver.  During his time as a truck driver, he stated that he was regularly exposed to diesel fuel and motor oil.  The Veteran believes that his disabilities are related to these exposures during service. 

With regard to these claims, the Veteran has not been afforded VA examinations to determine whether any of the aforementioned disabilities are etiologically related to his period of active duty service.  Accordingly, on remand, the RO must schedule an examination to determine the etiology of these disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014), 38 C.F.R. § 3.159 (c)(4)(i) (2016).
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any the Veteran's outstanding treatment records for diabetes, heart failure, hypertension, and COPD that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must obtain and associate the records with the claims file.  

2. After the above development is completed, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of his diabetes, heart failure, hypertension, and COPD.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

Based on the clinical evaluation, a review of the evidence of record, and with consideration of the Veteran's statements regarding exposure to chemicals within the caves of Northern Arizona as well as exposure to diesel fuel and motor oil, the examiner must: 

a) Express an opinion as to whether the Veteran's diabetes is at least as likely as not (50 percent or higher probability) caused by his active duty military service or is otherwise related to active service?  If not, is there a more likely alternative etiology?

b) Express an opinion as to whether the Veteran's heart failure is at least as likely as not (50 percent or higher probability) caused by his active duty military service or is otherwise related to active service?  If not, is there a more likely alternative etiology?

c) Express an opinion as to whether the Veteran's hypertension is at least as likely as not (50 percent or higher probability) caused by his active duty military service or is otherwise related to active service?  If not, is there a more likely alternative etiology?

d) Express an opinion as to whether the Veteran's COPD is at least as likely as not (50 percent or higher probability) caused by his active duty military service or is otherwise related to active service?  If not, is there a more likely alternative etiology?

The examiner is asked to provide a rationale based on the evidence and medical principles for any opinion reached.   

3. Following the above and any other development deemed necessary, readjudicate the issues on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case (SSOC) to the Veteran.  After an appropriate amount of time has been afforded for a response, return the appeal to the Board for review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




